DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 06/27/2020, which is a continuation application of U.S. Patent Application No. 16/511,862, filed on 07/15/2019, which is a divisional application of U.S. Patent Application No. 15/811,405, filed on 11/13/2017.
	Currently, claims 1-20 are examined as below.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 06/27/2020. The IDS has been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Memory Device .

	
Claim Objections
Claim 11 is objected to because of the following informalities: 
	Regarding claim 11, “the tunnel barrier is laterally spaced apart from outermost sidewall” should read “the tunnel barrier is laterally spaced apart from the outermost sidewall,” where “the” is missing before “outermost sidewall.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4-5 and 12 are indefinite, because the term "substantially" in each claims 4-5 and 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “substantially” within a claim limitation cannot be clearly determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0040809 A1 to Moon.

    PNG
    media_image1.png
    411
    400
    media_image1.png
    Greyscale

Regarding independent claim 1, Moon in Fig. 6D teaches a memory device (abstract), comprising:
a bottom electrode 621A (¶ 128, lower electrode 621A) having a lower sidewall (Fig. 6D) and an upper sidewall (Fig. 6D) above the lower sidewall and laterally set back from the lower sidewall (Fig. 6D);
a magnetic tunnel junction (MTJ) stack 624A-626A (¶ 128 & ¶ 5, free layer pattern 624A, tunnel barrier layer pattern 625A & pinned layer pattern 626A form a magnetic tunnel junction (MTJ) structure) over the bottom electrode 621A, the MTJ stack 624A-626A comprising a bottom magnetic layer 624A (¶ 128 & ¶ 5), a tunnel barrier layer 625A (¶ 128 & ¶ 5) over the bottom magnetic layer 624A and a top magnetic layer 626A (¶ 128 & ¶ 5) over the tunnel barrier layer 625A, wherein the bottom magnetic layer 624A has a sidewall coterminous with the upper sidewall of the bottom electrode 621A (Fig. 6D), and the top magnetic layer 626A has a sidewall laterally set back from the upper sidewall of the bottom electrode 621A (Fig. 6D, pattern 626A has a sidewall laterally set back gradually from the upper sidewall of the electrode 621A); and
a top electrode 629A (¶ 123, ¶ 40 & ¶ 66, capping layer pattern 624A function as an upper electrode) over the MTJ stack 624A-626A.
	Regarding claim 4, Moon in Fig. 6D further teaches the top electrode 629A has a width substantially equal to a width (Fig. 6D, a width is any width of (or within) 626A) of the top magnetic layer 626A and less than a width of the tunnel barrier layer 625A (Fig. 6D).
Regarding claim 5, Moon in Fig. 6D further teaches the bottom magnetic layer 624A has a width (Fig. 6D, any width of (or within) 624A) substantially equal to a width of the tunnel barrier layer 625A (Fig. 6D) and greater than a width of the top magnetic layer 626A (Fig. 6D).

Regarding independent claim 17, Moon in Fig. 2C teaches a memory device, comprising:
a bottom electrode 221A (¶ 69, lower electrode 221A) having a lower sidewall (Fig. 2C) and an upper sidewall (Fig. 2C) above the lower sidewall and laterally set back from the lower sidewall (Fig. 2C);
a magnetic tunnel junction (MTJ) stack 224A-226A (¶ 68 & abstract, free layer pattern 224A, tunnel barrier layer pattern 225A & pinned layer pattern 226A) over the bottom electrode 221A, the MTJ stack 224A-226A comprising a bottom magnetic layer 224A (Fig. 2C & ¶ 68), a tunnel barrier layer 225A (Fig. 2C & ¶ 68) over the bottom magnetic layer 224A and a top magnetic layer 226A (Fig. 2C & ¶ 68) over the tunnel barrier layer 225A, wherein the tunnel barrier layer 225A has a sidewall substantially aligned with the upper sidewall of the bottom electrode 221A (Fig. 2C, 225A and 221A share the same sidewalls), and the top magnetic layer 226A has a sidewall laterally set back from the sidewall of the tunnel barrier 225A (Fig. 2C, sidewalls of 226A are positioned closer towards the center); and
a top electrode 260 (¶ 74, upper contact plug 260) over the top magnetic layer 226A.
	Regarding claim 18, Moon in Fig. 2C further teaches the bottom magnetic layer 224A has a sidewall laterally set back from the lower sidewall of the bottom electrode 221A (Fig. 2C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon.
Regarding independent claim 10, Moon in Fig. 6D teaches a memory device (abstract), comprising:

a first spacer 660A (¶ 130, second spacer 660A) over the bottom electrode 621A and having an outermost sidewall coterminous with the lower sidewall of the bottom electrode 621A (Fig. 6D);
a magnetic tunnel junction (MTJ) stack 624A-626A (¶ 128 & ¶ 5, free layer pattern 624A, tunnel barrier layer pattern 625A & pinned layer pattern 626A form a magnetic tunnel junction (MTJ) structure) laterally surrounded by the first spacer 660A, the MTJ stack 624A-626A comprising a bottom magnetic layer 624A (¶ 128 & ¶ 5), a tunnel barrier layer 625A (¶ 128 & ¶ 5) over the bottom magnetic layer 624A and a top magnetic layer 626A (¶ 128 & ¶ 5) over the tunnel barrier layer 625A, wherein the bottom magnetic layer 624A is laterally spaced apart from the outermost sidewall of the first spacer 660A by a first distance (Fig. 6D), and the top magnetic layer 626A is laterally spaced apart from the outermost sidewall of the first spacer 660A by a second distance (Fig. 6D); and
a top electrode 629A (¶ 123, ¶ 40 & ¶ 66, capping layer pattern 624A function as an upper electrode) laterally surrounded by the first spacer 660A (Fig. 6D).
Moon does not explicitly disclose the second distance is greater than the first distance.
However, Moon teaches a general condition in which the bottom magnetic layer 624A is laterally spaced apart from the outermost sidewall of the first spacer 660A by a distance (Fig. 6D), and the top magnetic layer 626A is laterally spaced apart from the outermost sidewall of the first spacer 660A by a distance (Fig. 6D).
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Moon teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a second distance greater than the first distance produce unexpected results that are different in kind and not different in degree, said general conditions taught by Moon renders claim 10 obvious.
Regarding claim 11, Moon in Fig. 6D does not disclose the tunnel barrier layer is laterally spaced apart from outermost sidewall of the first spacer by a third distance less than the second distance.
However, Moon teaches a general condition in which the tunnel barrier layer 625A is laterally spaced apart from outermost sidewall of the first spacer 660A by a distance (i.e., third distance; Fig. 6D) while the top magnetic layer 626A is laterally spaced apart from the outermost sidewall of the first spacer 660A by a distance (i.e., second distance; Fig. 6D).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Moon teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the tunnel barrier layer being laterally spaced apart from outermost sidewall of the first spacer by a third unexpected results that are different in kind and not different in degree, said general conditions taught by Moon renders claim 11 obvious.
	Regarding claim 12, Moon in Fig. 6D further teaches the third distance is substantially the same as the first distance (Fig. 6D).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-3, 6-9, 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 2 would be allowable, because the prior art of record, including Moon, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, a first spacer laterally surrounding the top magnetic layer and the top electrode, wherein an entirety of the first spacer is above the tunnel barrier layer.
Claim 3 would be allowable, because claim 3 depends from the allowable claim 2.
Claim 6 would be allowable, because the prior art of record, including Moon, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, a first metal residue on the sidewall of the top magnetic layer; and a second metal residue on a sidewall of the bottom magnetic layer and separated from the first metal residue.
	Claims 7-9 would be allowable, because they depend from the allowable claim 6.
Claim 13 would be allowable, because the prior art of record, including Moon, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, a second spacer laterally surrounding the top electrode and laterally surrounded by the first spacer.
Claims 14-16 would be allowable, because they depend from the allowable claim 13.
Claim 19 would be allowable, because the prior art of record, including Moon, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 19, a metal residue on the upper sidewall of the bottom electrode and absent from the lower sidewall of the bottom electrode.
Claim 20 would be allowable, because the prior art of record, including Moon, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, a metal residue on the sidewall of the top magnetic layer and absent from the sidewall of the tunnel barrier layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0014800 A1 to Satoh et al. relates to a magnetic tunnel junction (MTJ) structure having a bottom electrode, top electrode and a structure of lower magnetic layer, barrier layer and upper magnetic layer disposed between the bottom and top electrodes, in which the bottom electrode includes an upper portion and a lower portion having a larger width than a width of the upper portion.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
/JAY C CHANG/Primary Examiner, Art Unit 2895